                          2:20-cv-02312-CSB-EIL # 20          Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 LELYNE EDENS AS SPECIAL        )
 ADMINISTRATOR OF THE ESTATE OF )
 CALEB MICHAEL JOYNER, DECEASED )
                                )                   No. 19-cv-5346
      Plaintiff,                )
                                )                   Honorable Judge Charles R. Norgle, Sr.
v.                              )                   Magistrate Judge Honorable Sunil R. Harjani
                                )
OLIGHT USA, BATTERIES PLUS      )
 HOLDING CORPORATION, & ASCENT )
 BATTERY SUPPLY, LLC.,          )
                                )
      Defendants.               )

   DEFENDANTS’, BATTERIES PLUS HOLDING CORPORATION, & ASCENT
BATTERY SUPPLY, LLC, MOTION TO STIKE PLAINTIFF’S MOTIONS FOR LEAVE
     TO FILE FIRST AMEDNED AND SECOND AMENDED COMPLAINTS

         Defendants, BATTERIES PLUS HOLDING CORPORATION and ASCENT BATTERY

SUPPLY, LLC, by and through their attorneys, GLENN F. FENCL and AMBER N.

LUKOWICZ of JOHNSON AND BELL, LTD.,                     respectfully move this Honorable Court

pursuant to Federal Rule of Civil Procedure 12(f)(2) to strike the Plaintiff’s Motion for Leave to

File a First Amended Complaint and Plaintiff’s Motion for Leave to File a Second Amended

Complaint for failing to follow Local Rule 5.3(b). In support thereof, Defendants state as

follows:

         1.       On October 11, 2019, Plaintiff filed a Motion for leave to file First Amended

Complaint pursuant to Federal Rule of Civil Procedure (“FRCP”) 15(a)(2). (Doc. No. 10).

Plaintiff did not file a notice of hearing or set a hearing date to present her motion to the Court.

As such, Plaintiff’s motion for leave was never heard by this Court or granted and the original

Complaint (Doc. No. 1) remains the only Complaint on file and at issue in this matter.




4836-9169-3230, v. 1
                           2:20-cv-02312-CSB-EIL # 20          Page 2 of 4




         2.       On November 22, 2019, and in response to Defendants’ Motion to Dismiss,

Plaintiff filed a Motion for Leave to File Second Amended Complaint pursuant to Federal Rule

of Civil Procedure (“FRCP”) 15(a)(2). Again, Plaintiff has failed to set the motion for a hearing

date to present her motion to the Court.

         3.       Northern District of Illinois Local Rule 5.3(b) states “[e]very motion or objection

shall be accompanied by a notice of presentment specifying the date and time on which, and

judge before whom, the motion or objection is to be presented.”

         4.       Defendants, BATTERIES PLUS HOLDING CORPORATION and ASCENT

BATTERY SUPPLY, LLC, herein move this Court to strike the Plaintiff’s Motions for Leave to

File Amended Complaints (Doc. No. 10 and 18) for Plaintiff’s failure to notice the motions for

presentment and hearing under L.R. 5.3(b).

         5.       Plaintiff has not properly noticed the Motion for Leave to File a First Amended

Complaint, hence the motion was never presented to this Court nor granted. As a consequence,

the First Amended Complaint has never been properly filed before this Court.

         6.        Plaintiff’s Motion for Leave to File a Second Amended Complaint is similarly

improper, and should rightly be stricken. Plaintiff has again failed to notice the motion for

hearing or presentment before the Court.        Furthermore, as there was never a First Amended

Complaint in this matter, there can be no Second Amended Complaint. Plaintiff should not be

allowed to continue filing amended complaints when they have not been properly noticed for

consideration by this Court.

         7.       Therefore, Defendants, BATTERIES PLUS HOLDING CORPORATION and

ASCENT BATTERY SUPPLY, LLC, herein ask this Court to strike Plaintiff’s Motions to File




4836-9169-3230, v. 1
                        2:20-cv-02312-CSB-EIL # 20         Page 3 of 4




Amended Complaints, Document Numbers 10 and 18, in this matter for failing to follow L.R.

5.3(b).

          WHEREFORE, Defendants, BATTERIES PLUS HOLDING CORPORATION and

ASCENT BATTERY SUPPLY, LLC, pray that this Honorable Court strike Plaintiff’s Motion

for Leave to File a First Amended Complaint and Plaintiff’s Motion for Leave to File a Second

Amended Complaint for Plaintiff’s failure to follow Federal Civil Procedure and for any other

relief this Court deems adequate and just.



Dated: December 6, 2019                      Respectfully submitted,



                                             /s/ Amber N. Lukowicz
                                             One of the Attorneys for the Defendants Batteries
                                             Plus Holding Corporation and Ascent Battery
                                             Supply, LLC




Glenn F. Fencl ARDC# 3126086
Amber N. Lukowicz ARDC# 6324266
Johnson & Bell, Ltd.
33 W. Monroe, Ste. 2700
Chicago, Illinois 60603
Phone: (312) 372 0770
Fax: (312) 372-9818
fenclf@jbltd.com
lukowicza@jbltd.com




4836-9169-3230, v. 1
                        2:20-cv-02312-CSB-EIL # 20          Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that on December 6, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all attorneys of record.



                                             s/ Amber N. Lukowicz
                                             Amber N. Lukowicz; Bar Number: 6324266
                                             One of the Attorneys for the Defendants Batteries
                                                Plus Holding Corporation and Ascent Battery
                                                Supply, LLC
                                             Johnson & Bell, Ltd.
                                             33 West Monroe Street, Suite 2700
                                             Chicago, IL 60603
                                             Telephone: (312) 372-0770
                                             Fax: (312) 372-2881
                                             E-mail: lukowicza@jbltd.com




4836-9169-3230, v. 1
